683 S.E.2d 92 (2009)
CHASE
v.
The STATE.
No. A08A1506.
Court of Appeals of Georgia.
August 4, 2009.
Victor Hawk, Augusta, for appellant.
*93 Daniel J. Craig, Dist. Atty., Charles R. Sheppard, Asst. Dist. Atty., for appellee.
ANDREWS, Presiding Judge.
In Chase v. State, 285 Ga. 693, 681 S.E.2d 116 (2009), the Supreme Court reversed Division 2 of this court's opinion in Chase v. State, 293 Ga.App. 415, 417, 667 S.E.2d 195 (2008). The Supreme Court held that the trial court erred in preventing Chase from presenting a consent defense at trial and reversed our judgment to the contrary.
Accordingly, our judgment in this case is vacated, the judgment of the Supreme Court is made the judgment of this court, the judgment of the trial court is reversed, and this case is remanded for further proceedings consistent with the Supreme Court's opinion.
Judgment reversed and case remanded.
BERNES and DOYLE, JJ., concur.